TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00371-CR


Michael Terry Brugmann, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,445, HONORABLE HAROLD R. TOWSLEE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 2, 2003.  The court reporter failed
to respond to this Court's notice that the record is overdue.  See Tex. R. App. P. 35.3(c), 37.3(a)(2).
Appellant is represented by appointed counsel.  We assume that if there were any
question whether appellant is indigent, the district court would not have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 21st District Court, Ms. Carolee Murray, is ordered to
file the reporter's record no later than August 29, 2003.  No further extension of time will be granted.
It is ordered July 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish